Case 2:18-cv-00311-JES-MRM Document 166 Filed 04/19/21 Page 1 of 2 PageID 1370



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

 SANDRA K. DRESSLER,

            Plaintiff,

 v.                                 Case No:   2:18-cv-311-JES-MRM

 U.S.      DEPARTMENT       OF
 EDUCATION, BETSY DEVOS, in
 her official capacity as
 Secretary    of   the    U.S.
 Department    of  Education,
 FLORIDA     DEPARTMENT     OF
 EDUCATION,            NAVIENT
 CORPORATION,          NAVIENT
 SOLUTIONS, INC., EDUCATION
 CREDIT            MANAGEMENT
 CORPORATION, PIONEER CREDIT
 RECOVERY, INC., and NAVIENT
 SOLUTIONS, LLC,

            Defendants.


                                    ORDER

       This matter comes before the Court plaintiff’s Notice of

 Dismissal of Parties (Doc. #165), filed April 16, 2021.          Plaintiff

 seeks to dismiss all claims against defendant U.S. Department of

 Education and Betsy Devos, who did not appear in this case.             The

 Court will terminate these defendants as parties.

       Accordingly, it is now
Case 2:18-cv-00311-JES-MRM Document 166 Filed 04/19/21 Page 2 of 2 PageID 1371



       ORDERED AND ADJUDGED:

       Defendant U.S. Department of Education and Betsy Devos are

 deemed dismissed without prejudice.          The Clerk shall terminate

 these defendants on the docket.

       DONE and ORDERED at Fort Myers, Florida, this            19th     day

 of April, 2021.




 Copies:
 Counsel of Record




                                    - 2 -
